In re Ace American Insurance Company; — Defendant; Applying for Supervisory and/or Remedial Writs, Parish of Orleans, Civil District Court Div. A, No. 2005-8574; to the Court of Appeal, Fourth Circuit, No. 2007-C-0165.
Granted. The judgment of the trial court is reversed, and the exception of improper venue is granted for the reasons assigned by the dissenting judge in the court of appeal. The matter is remanded to the trial court which is instructed to transfer the case to an appropriate venue.
KIMBALL, J., would deny.
JOHNSON, J., would deny.